By the court.

We entertain no doubt that judgment was entered upon the original count in this case by mistake instead of the amended count, and that justice requires that the record should be amended. And we are of opinion that the record may be legally amended. 19 Johns. 244, Mechanic's Bank v. Minthorne; 18 Johns. 502, Lansing v. Lansing; 17 ditto 86, Lee v. Curtiss; 14 ditto 219, Bank of Newburgh v. Seymour; 3 D. & E, 349, Rees v. Morgan; 2 Tidd’s Prac. 863; 1 Cowen’s Rep. 9; 5 Burr. 2730, Short v. Coffin; 4 Maule & Selwyn 94, Usher v. Dansey; 1 Taunt. 221, Mann v. Calow; 4 Taunt. 875, Halliday v. Fitzpatrick; 1 Wilson 61; 2 Strange 1209; 4 Burr. 1989. 10 Mass. Rep. 251; 1 Pickering 353.
We grant the leave to amend, but it is granted with a saving of all rights acquired by third persons under the judgment.